Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kellner on 6/14/22.
The application has been amended as follows: Claim 1 is amended and claim 2 is canceled with the amendment.
Claim 1 (Currently Amended):  An electromagnetic flowmeter for measuring flow of fluid flowing in a conduit of the electromagnetic flowmeter, wherein the electromagnetic flowmeter comprises:
a pair of electrodes mounted on the conduit for measuring potential difference generated by the interaction of electromagnetic field in the fluid to determine the flow of fluid in the electromagnetic flowmeter;
a processing unit, wherein the processing unit acquires signals from the pair of electrodes and processes the signal for measurement; and
at least one set of coils comprising at least two coils mounted on a surface of the conduit and excited by an excitation unit for generating an electromagnetic field,
wherein the pair of electrodes are positioned between a first coil from the at least one set of coils and a second coil from the at least one set of coils, wherein the first coil is concentrically positioned with  the second coil, the second coil being placed within the enclosed surface area of the first coil, wherein each of the first coil and the second coil has a minor axis and a major axis, and wherein each minor axis has a different length than each major axis.
Claim 2 (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/14/2022